[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MULTIPLE MOTIONS ARGUED BEFORE the HON. KEVIN TIERNEY ON FEBRUARY 18, 24, 25 and 26, 2003
Motion #122 — Motion for Summary Judgment — DENIED without prejudice — February 24, 2003. See Pleadings #122 and 123 in Support of Motion For Summary Judgment.
Motion #129 — Motion for Judgment for Dismissal. "No formal motion for non-suit was filed, no additional order for non-suit was entered 60 days after July 29, 2002 and the substitution of the conservator as a plaintiff party was filed by a motion dated October 1, 2002 and granted December 2, 2002 (See #132.00). The order of July 29, 2002 in Motion #129.00 is hereby vacated and no non-suit shall be entered or has been entered" — February 24, 2003.
Motion #136 — Motion to Cite In — "That portion of motion #136.00 asks to Cite In is DENIED" — February 24, 2003.
Motion #136 — Motion for Continuance — "That portion of motion if 136.00 asks for a continuance is DENIED. The continuance granted by Judge Mintz on or about February 20, 2003 is vacated and the matter is assigned for trial on March 3, 2003." February 24, 2003.
Motion #137 — Motion for Protective Order — DENIED — February 24, 2003.
Motion #138 — Motion for Protective Order — GRANTED — February 24, 2003.
Motion #139 — Motion for Protective Order — DENIED — February 24, 2003. The deponent will not be required to produce any documents at her continued deposition. CT Page 2742
Motion #140 — Motion for Protective Order — "DENIED. January 21, 2003, the date of the noticed deposition, has already passed." February 24, 2003.
Motion #142 — Motion for Protective Order — DENIED — February 24, 2003.
Motion #143 — Motion for Immediate Hearing — MARKED OFF — February 24, 2003.
Motion not coded in — Plaintiff's Motion for Reargument on Request for Relief to File Third Amended Complaint — dated February 21, 2003. "Reargument was held on 2/24/03 and the relief requested in the motion to reargue was DENIED" — February 24, 2003.
Motion #154.00 — Objection to the Request to Amend the Complaint. The following line by line rulings were made. All rulings made on February 24, 2003.
Paragraph 6, objection overruled.
Paragraph 7, objection sustained.
Paragraph 8, objection sustained.
Paragraph 9, objection sustained.
Paragraph 12, objection overruled.
Paragraph 14, objection sustained.
Paragraph 15 through 21, objections sustained.
Paragraph 22, objection overruled.
Paragraph 24, objection overruled.
Paragraph 25, objection sustained as to the following language "and breach of fiduciary duty."
Paragraph 25a, objection overruled.
Paragraph 25b, objection overruled. CT Page 2743
Paragraph 25c, objection overruled.
Paragraph 25o, objection sustained.
Paragraph 26, objection sustained as to the phrase "and breach of fiduciary duty." The objection as to the remainder of Paragraph 26 overruled.
Paragraph 27, objection sustained as to the following language "and breach of fiduciary duty." As to the balance of the objection, the objection overruled.
Paragraph 28, objection overruled.
Paragraph 30, objection sustained as to the language "and breach of fiduciary duty."
Paragraph 30a, 30b, 30c, objections overruled.
Paragraph 30d, 30e, 30g, objections overruled.
Paragraph 30q, objection sustained.
Paragraph 31, objection sustained as to the language "and breach of fiduciary duty."
Paragraph 31a, objection overruled.
Paragraph 32, objection sustained as to the language "and breach of fiduciary duty."
The objection overruled as to the last phrase in paragraph 32 stating: "which caused Mrs. Bacon to believe she was dying and extreme distress and anxiety to a fragile mental and physical state"
Paragraph 36, objection sustained as to the following language "and their fiduciary duty to Mrs. Bacon"
Paragraph 36b, objection overruled
Paragraph 36c, objection sustained.
Paragraph 36d, objection sustained as to the language "and state regulations" CT Page 2744
Paragraph 36e, objection overruled.
Paragraph 36o, 36p, 36q, 36r, objections are sustained.
Paragraph 36s, 36t, 36u, objections are sustained.
Paragraph 36v, objection overruled.
Paragraph 36w, 36x, 36y, 36z, 36aa, 36bb, 36cc, 36dd, 36ee, objections are sustained.
Paragraph 37, objection sustained.
Paragraphs 38, 39 40, 41, 43 and 44, objections are sustained.
Paragraph 45, objection overruled.
Paragraph 46, objection overruled.
Paragraph 47, objection sustained.
Paragraph 48, objection overruled.
Paragraph 49, objection overruled.
Motion 141 — Motion to Preclude Expert Testimony — GRANTED. "The following are precluded from giving expert testimony; Dr. Bruce Goodman, Irving Paris, R.A., Diane Barnett, R.N., Peter Hastings." February 25, 2003.
Motion 156 — Motion — Granted — February 25, 2003.
Motion 147 — Motion for Protective Order, DENIED. "The deposition will take place at the deponent's place of business and/or place of residence whichever is closer to the State of Connecticut." February 25, 2003.
Motion 151.01 — Motion To Compel. The motion is in two parts. Part one: GRANTED. `The resident's complaint grievance log will be produced on 2/26/03 to Judge Tierney for an in camera review as to incidence in interrogatory #41 and selected dates." Part two: DENIED. "The five witnesses' depositions have already been addressed in motions 137, 139 and 142, etc." February 25, 2003.
Motion 152 — Motion For Protective Order — DENIED — CT Page 2745 February 26, 2003.
Motion 158 — Motion For Protective Order — DENIED — February 26, 2003.
Motion 159 — Motion For Protective Order as to Meredith Joseph DENIED — February 26, 2003.
  BY THE COURT TIERNEY, J.
CT Page 2746